O’Donnell, J.,
dissenting.
{¶ 24} Respectfully, I dissent.
{¶ 25} The two-year statute of limitations set forth in R.C. 2743.16(A) pertaining to all civil actions filed against the state applies to the sexual abuse claims filed against the state in this case and dictates the outcome of this matter.
{¶ 26} R.C. 2305.111(C) provides a general 12-year statute of limitations for an action for assault or battery brought by a victim of childhood sexual abuse, or an action brought by a victim of childhood sexual abuse asserting any claim resulting from childhood sexual abuse.
{¶ 27} Although R.C. 2305.03(A) provides that a civil action may be commenced only within the period prescribed in R.C. 2305.04 to 2305.22, it contains a conditional clause and thereby creates an exception to the specified statute of limitations by stating, “unless a different limitation is prescribed by statute.” (Emphasis added.)
{¶ 28} R.C. 2743.16(A) prescribes a two-year statute of limitations for civil actions filed against the state. Thus, this statute prescribes a different statute of limitations for claims filed against the state. R.C. 2305.03(A) and R.C. 2743.16(A) are to be read in pari materia, and that process dictates that R.C. 2743.16(A) controls. R.C. 2305.111(A)(1)(b) lists a broad range of childhood sexual abuse that is subject to a 12-year statute of limitations, but the smaller class of childhood sexual abuse cases filed against the state is subject to a two-year statute of limitations.
{¶ 29} The majority declines to address Watkins’s equal protection claim, concluding that Watkins’s claim need not be reached. Majority opinion at ¶ 7. However, R.C. 2743.16(A) does not violate the Equal Protection Clause, because there is a rational basis for providing a two-year limitations period for childhood sexual abuse claims brought against the state — the timely discovery of childhood sexual abusers and the conservation of public resources.
{¶ 30} In this case, Watkins filed her childhood sexual abuse claim against the Department of Youth Services with the Court of Claims on July 31, 2012 — the day before her 26th birthday — and more than two years after she had reached the age of majority. By operation of law, that claim is time barred because R.C. 2743.16(A) is the two-year statute of limitations for all claims filed against the state. Therefore, the judgment of the court of appeals should be affirmed.
*485Law and Analysis

Statutes of Limitations

{¶ 31} In accordance with R.C. 2743.02(A)(1), the state “waives its immunity from liability * * * and consents to be sued, and have its liability determined, in the court of claims created in this chapter in accordance with the same rules of law applicable to suits between private parties, except that the determination of liability is subject to the limitations set forth in this chapter * * *.” (Emphasis added.)
{¶ 32} One of those limitations is set forth in R.C. 2743.16(A), which provides that “civil actions against the state permitted by sections 2743.01 to 2743.20 of the Revised Code shall be commenced no later than two years after the date of accrual of the cause of action or within any shorter period that is applicable to similar suits between private parties.” (Emphasis added.) By including a two-year statute of limitations period for claims brought against the state within R.C. Chapter 2743, the General Assembly evidenced its intent that the two-year limitations period prevail over other longer limitations applicable to claims against private parties. See Simmons v. Ohio Rehab. Servs. Comm., 10th Dist. Franklin No. 09AP-1034, 2010-Ohio-1590, 2010 WL 1408236, ¶ 6.
{¶ 33} Admittedly, R.C. 2305.111(C) sets forth a 12-year statute of limitations for victims of childhood sexual abuse:
An action for assault or battery brought by a victim of childhood sexual abuse based on childhood sexual abuse, or an action brought by a victim of childhood sexual abuse asserting any claim resulting from childhood sexual abuse, shall be brought within twelve years after the cause of action accrues. For purposes of this section, a cause of action for assault or battery based on childhood sexual abuse, or a cause of action for a claim resulting from childhood sexual abuse, accrues upon the date on which the victim reaches the age of majority.
(Emphasis added.)
{¶ 34} R.C. 2305.111(A)(1) defines'“childhood sexual abuse” as
any conduct that constitutes any of the violations identified in division (A)(1)(a) or (b) of this section and would constitute a criminal offense under the specified section or division of the Revised Code, if the victim of the violation is at the time of the violation a child under eighteen years of age * * *. This division applies to any of the following violations committed in the following specified circumstances:
*486(a) A violation of section 2907.02 [rape] or of division (A)(1), (5), (6), (7), (8), (9), (10), (11), or (12) of section 2907.03 [sexual battery] of the Revised Code;
(b) A violation of section 2907.05 [gross sexual imposition] or 2907.06 [sexual imposition] of the Revised Code if, at the time of the violation, any of the following apply:
(ii) The victim is in custody of law or a patient in a hospital or other institution, and the actor has supervisory or disciplinary authority over the victim.
(vii) The victim is confined in a detention facility, and the actor is an employee of that detention facility.
{¶ 35} The apparent conflict regarding the statute of limitations for these kinds of claims is resolved because the General Assembly created an exception to the limitations period set forth in R.C. 2305.111 by providing in R.C. 2305.03(A), “unless a different limitation is prescribed by statute, a civil action may be commenced only within the period prescribed in sections 2305.04 to 2305.22 of the Revised Code.” (Emphasis added.) And the General Assembly did provide a different limitation period for childhood sexual abuse cases against the state in R.C. 2743.16(A), which prescribes a two-year statute of limitations for civil actions filed against the state.
{¶ 36} We have previously explained that “[statutes that are plain and unambiguous must be applied as written without further interpretation.” Proctor v. Kardassilaris, 115 Ohio St.3d 71, 2007-Ohio-4838, 873 N.E.2d 872, ¶ 12. A plain reading of these statutes dictates that the two-year statute of limitations set forth in R.C. 2743.16(A) controls over R.C. 2305.111(C), and therefore, we should apply the law as written.
{¶ 37} Moreover, R.C. 2743.02(A)(1) and 2305.03(A) resolve any perceived conflict between R.C. 2305.111 and 2743.16(A) by their very terms, and thus it is not necessary to resort to the interpretational tool of deciding which is the specific provision, as the majority does. Majority opinion at ¶ 19. See Silver Lake v. Metro Regional Transit Auth., 111 Ohio St.3d 324, 2006-Ohio-5790, 856 N.E.2d 236, ¶ 17, quoting Symmes Twp. Bd. of Trustees v. Smyth, 87 Ohio St.3d 549, 553, 721 N.E.2d 1057 (2000) (“ ‘When the language of a statute is plain and unambiguous and conveys a clear and definite meaning, there is no need for this court to apply the rules of statutory interpretation’ ”). See also R.C. 1.51 (“If a *487general provision conflicts with a special or local provision, they shall be construed, if possible, so that effect is given to both” [emphasis added]).
{¶ 38} Notably, we have recognized that the General Assembly is the body to determine the policy of the state. As we stated in Stetter v. R.J. Corman Derailment Servs., L.L.C., 125 Ohio St.3d 280, 2010-Ohio-1029, 927 N.E.2d 1092, ¶ 35:
It is not the role of the courts “to establish legislative policies or to second-guess the General Assembly’s policy choices. ‘[T]he General Assembly is responsible for weighing [policy] concerns and making policy decisions; we are charged with evaluating the constitutionality of their choices.’ ” Groch v. Gen. Motors Corp., 117 Ohio St.3d 192, 2008-Ohio-546, 883 N.E.2d 377, ¶ 212, quoting Arbino [v. Johnson & Johnson ], 116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420, at ¶ 113.
{¶ 39} Thus, in accordance with the legislative policy established by the General Assembly, the two-year statute of limitations set forth in R.C. 2743.16(A) applies to claims against the state arising out of childhood sexual abuse.
{¶ 40} Whether a longer statute of limitations or the shorter, limited two-year statute of limitations applies to actions filed against the state in the Court of Claims has been litigated in the Tenth District Court of Appeals. See R.C. 2743.20. The Tenth District has consistently decided that the limited two-year statute of limitations applies to civil actions brought against the state, except for two cases concerning discrimination claims — Senegal v. Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin No. 93API08-1161, 1994 WL 73895 (Mar. 10, 1994), overruled by McFadden v. Cleveland State Univ., 10th Dist. Franklin No. 06AP-638, 2007-Ohio-298, 2007 WL 184828, ¶ 10, rev’d on other grounds, 120 Ohio St.3d 54, 2008-Ohio-4914, 896 N.E.2d 672, and Harris v. Ohio Dept. of Adm. Serv., 63 Ohio App.3d 115, 577 N.E.2d 1180 (10th Dist.1989), later determined to be no longer “viable precedent” in Williams v. Bur. of Workers’ Comp., 10th Dist. Franklin No. 09AP-1076, 2010-Ohio-3210, 2010 WL 2706160, ¶ 18.
{¶ 41} Notably, in 1992 in Fellman v. Ohio Dept. of Commerce, Div. of Securities, 10th Dist. Franklin No. 92AP-457,1992 WL 249607 (Sept. 29,1992), in an action brought in the Court of Claims for damages stemming from securities fraud, the Tenth District rejected a claim that the four-year statute of limitations in R.C. 2305.09 should apply. Fellman states that the statute of limitations contained in R.C. 2743.16(A) “applies to all actions against the state in the Ohio Court of Claims. The statute was enacted at the time that the Court of Claims was created and was clearly intended to take precedence over all other statute of *488limitations provisions of the Ohio Revised Code in situations where the state was being sued in the Ohio Court of Claims.” Id. at *2.
{¶ 42} In Grenga v. Youngstown State Univ., 10th Dist. Franklin No. 11AP-165, 2011-Ohio-5621, 2011 WL 5185536, on claims of trespass and invasion of privacy, the Tenth District again rejected a claim that a four-year statute of limitations contained in R.C. 2305.09 should apply instead of the two-year statute of limitations in R.C. 2743.16. Grenga states:
This court has rejected the assertion that longer, general statutes of limitations for tort claims apply over the R.C. 2743.16(A) two-year statute of limitations in actions against the state in the Court of Claims. See Windsor House, Inc. v. Ohio Dept. of Job & Family Servs., 10th Dist. No. 09AP-584, 2010-Ohio-257 [2010 WL 323269]; Simmons v. Ohio Rehab. Servs. Comm., 10th Dist. No. 09AP-1034, 2010-Ohio-1590 [2010 WL 1408236]. “R.C. 2743.16(A) ‘was clearly intended to take precedence over all other statute of limitations provisions of the Ohio Revised Code in situations where the state was being sued in the Ohio Court of Claims.’ ” Windsor House at ¶ 20, quoting Fellman v. Ohio Dept. of Commerce, Div. of Secs. (Sept. 29, 1992), 10th Dist. No. 92AP-457 [1992 WL 249607].
Although R.C. 2743.16(A) provides that a shorter limitations period applicable to similar suits between private parties may apply to actions against the state in the Court of Claims, all other actions against the state in the Court of Claims are subject to a two-year limitations period. Accordingly, the longest limitations period applicable to actions against the state in the Court of Claims is two years. * * *.
Id. at ¶ 17-18.
{¶43} And in Cargile v. Ohio Dept. of Adm. Servs., 10th Dist. Franklin No. 11AP-743, 2012-Ohio-2470, 2012 WL 1997701, the Tenth District Court of Appeals rejected a contention that the former 15-year statute of limitations for written contracts should govern the action rather than the two-year statute of limitations contained in R.C. 2743.16(A). Cargile states:
Pursuant to R.C. 2743.16(A), “civil actions against the state permitted by sections 2743.01 to 2743.20 of the Revised Code shall be commenced no later than two years after the date of accrual of the cause of action or within any shorter period that is applicable to similar suits between private parties.” The General Assembly “clearly intended for [the] two-year *489limitation period [set forth in R.C. 2743.16(A) ] to take precedence over all other statutes of limitation in the Revised Code at large.” Simmons v. Ohio Rehab. Servs. Comm., 10th Dist. No. 098AP-1034 [sic, 09AP-1034], 2010-Ohio-1590 [2010 WL 1408236], ¶ 6; see also Grenga v. Youngstown State Univ., 10th Dist. No. 11AP-165, 2011-Ohio-5621 [2011 WL 5185536], ¶ 17; Windsor House, Inc. v. Ohio Dept. of Job & Family Servs., 10th Dist. No. 09AP-584, 2010-Ohio-257 [2010 WL 323269], ¶ 20. Therefore, the longest limitations period applicable to actions in the Court of Claims is two years. Grenga at ¶ 18.
Id. at ¶ 12.
{¶ 44} In my view, such precedent fortifies the conclusion that the shorter two-year statute of limitations contained in R.C. 2743.16(A) applies in this case and controls over the 12-year statute of limitations in R.C. 2305.111(C) to claims against the state arising out of childhood sexual abuse.
{¶ 45} The facts in this case demonstrate that Watkins reached the age of majority on August 1, 2004, but she did not file her complaint against the Department of Youth Services until July 31, 2012. Because the lawsuit is governed by a two-year statute of limitations period, her claims against the Department of Youth Services are time barred.

Equal Protection

{¶ 46} Watkins failed to present an equal protection argument in the Court of Claims in either her complaint or in her response to the state’s motion to dismiss. Although she did assert such an argument in her brief before the court of appeals, that court did not address it in its opinion. Watkins did not raise the equal protection argument as a proposition of law, but she did reference it in her brief in this court. While the majority does not discuss it, the argument lacks merit.
{¶ 47} In evaluating an equal protection challenge, we determine whether to apply a rational basis analysis or strict scrutiny review based upon whether a fundamental interest or suspect class is involved. If either of those elements is involved, strict scrutiny applies. Arbino v. Johnson & Johnson, 116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420, ¶ 64; Conley v. Shearer, 64 Ohio St.3d 284, 289, 595 N.E.2d 862 (1992).
{¶ 48} We have previously concluded that “there is no fundamental right to sue the state or its employees. The state voluntarily consents to be sued and may qualify and draw perimeters around the granted right without violating equal protection.” Conley at 290-291, citing Grange Mut. Cas. Co. v. Columbus, 49 Ohio App.3d 50, 52, 550 N.E.2d 524 (10th Dist.1989).
*490{¶ 49} Further, in Eppley v. Tri-Valley Local School Dist. Bd. of Edn., 122 Ohio St.3d 56, 2009-Ohio-1970, 908 N.E.2d 401, we addressed whether R.C. 2125.04, the wrongful death saving statute, violated equal protection. Eppley urged that “strict scrutiny is appropriate because parents have a fundamental right to enjoy a loving relationship with their children.” Id. at ¶ 16. We rejected this argument, explaining that “R.C. 2125.04 does not implicate this right because, on its face, it addresses only the right to refile a wrongful death lawsuit. It does not address the parent-child relationship.” Id. Thus, we concluded that the right of a parent to sue for a child’s wrongful death “is not a fundamental right that merits strict scrutiny.” Id.
{¶ 50} Although Watkins asserts that this case involves the fundamental right of privacy, R.C. 2743.16(A) does not implicate this right, because it pertains to the right to bring a civil action against the state, which is not a fundamental right. See Conley, 64 Ohio St.3d at 290-291, 595 N.E.2d 862, (“there is no fundamental right to sue the state or its employees”); see also Eppley at ¶ 16 (saving statute for wrongful death addresses only the right to refile a lawsuit; it does not implicate the fundamental right of parents to a relationship with their child). Thus, R.C. 2743.16(A) is subject to rational basis analysis rather than strict scrutiny review. See Conley at 289, quoting State ex rel. Heller v. Miller, 61 Ohio St.2d 6, 11, 399 N.E.2d 66 (1980) (“ ‘Under the equal protection clause, in the absence of state action impinging on a fundamental interest or involving a suspect class, a rational basis analysis is normally used’ ”).
{¶ 51} As the United States Supreme Court has articulated, “a classification neither involving fundamental rights nor proceeding along suspect lines is accorded a strong presumption of validity.” Heller v. Doe, 509 U.S. 312, 319, 113 S.Ct. 2637, 125 L.Ed.2d 257 (1993). The court further explained that “[s]uch a classification cannot run afoul of the Equal Protection Clause if there is a rational relationship between the disparity of treatment and some legitimate governmental purpose.” Id. at 320, citing Nordlinger v. Hahn, 505 U.S. 1, 11, 112 S.Ct. 2326, 120 L.Ed.2d 1 (1992), and New Orleans v. Dukes, 427 U.S. 297, 303, 96 S.Ct. 2513, 49 L.Ed.2d 511 (1976). Thus, “a classification ‘must be upheld against [an] equal protection challenge if there is any reasonably conceivable state of facts that could provide a rational basis for the classification.’ ” Id., quoting Fed. Communications Comm. v. Beach Communications, Inc., 508 U.S. 307, 313, 113 S.Ct. 2096, 124 L.Ed.2d 211 (1993).
{¶ 52} Moreover, “ ‘[w]here the traditional rational basis test is used great deference is paid to the state * * Conley, 64 Ohio St.3d at 289, 595 N.E.2d 862, quoting State ex rel. Heller v. Miller, 61 Ohio St.2d at 11, 399 N.E.2d 66; see also State v. Williams, 88 Ohio St.3d 513, 531, 728 N.E.2d 342 (2000), citing Turner Broadcasting Sys. v. Fed. Communications Comm., 520 U.S. 180, 195, *491117 S.Ct. 1174, 137 L.Ed.2d 369 (1997) (“Under the rational basis standard, we are to grant substantial deference to the predictive judgment of the General Assembly”). Thus, “[o]ur equal protection review does not require us to conclude that the state has chosen the best means of serving a legitimate interest, only that it has chosen a rational one.” Fabrey v. McDonald Village Police Dept. 70 Ohio St.3d 351, 354, 639 N.E.2d 31 (1994).
{¶ 53} Applying this standard, the two-year statute of limitations for claims against the state arising out of childhood sexual abuse is rationally related to legitimate state interests of discovering and correcting criminal conduct of its employees in an expeditious and timely manner and of conserving the state’s fiscal resources. See generally Menefee v. Queen City Metro, 49 Ohio St.3d 27, 29, 550 N.E.2d 181 (1990), and Fabrey at 353. Accordingly, applying the two-year statute of limitations set forth in R.C. 2743.16(A) to actions brought against the state involving childhood sexual abuse does not violate equal protection.
Conclusion
{¶ 54} The General Assembly has specifically expressed its intent that the two-year statute of limitations for civil actions brought against the state takes precedence over the longer statute of limitations applicable to suits brought against private parties. Because R.C. 2743.16(A) prescribes a two-year statute of limitations for claims brought against the state, it falls within the exception to R.C. 2305.111(C) set forth in R.C. 2305.03(A) as a different limitation prescribed by statute. Also, R.C. 2743.16(A) does not violate the Equal Protection Clause, as there is a rational basis for providing a two-year limitations period for civil actions arising out of childhood sexual abuse that are brought against the state. Unlike the majority, I would therefore conclude that R.C. 2743.16(A) governs claims involving childhood sexual abuse against the state in the Court of Claims.
{¶ 55} Because in this case Watkins filed her complaint alleging childhood sexual abuse against the Department of Youth Services in the Court of Claims more than two years after she reached the age of majority, her claims against the state are time barred pursuant to R.C. 2743.16(A).
{¶ 56} For these reasons, I would affirm the judgment of the Tenth District Court of Appeals.
Kennedy, J., concurs in the foregoing opinion.